Hebel, P. J., dissents. Since filing our opinion herein, appellee has filed a motion to modify the remanding portion of the order and to enter an order in lieu thereof reversing said cause without remanding, and in support of said motion appellee has filed suggestions admitting of record that upon any future proceeding or trial of said cause appellee would be unable to produce or introduce any further, different or additional evidence as to the manner in which the accident in question occurred. No counter suggestions or objections having been made to this motion, our original order of March 16, 1932, is, therefore, modified in accordance with appellee’s suggestions and admissions, and the judgment of the circuit court of Cook county is herewith reversed without remanding. Reversed. Wilson, J., concurs. Hebel, P. J., concurs in the modification.